

116 S4523 IS: Natural Gas Blowout Prevention, Oversight, and Liability Act of 2020
U.S. Senate
2020-08-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4523IN THE SENATE OF THE UNITED STATESAugust 12, 2020Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo regulate large-scale emissions of methane and natural gas, and for other purposes.1.Short titleThis Act may be cited as the Natural Gas Blowout Prevention, Oversight, and Liability Act of 2020.2.FindingsCongress finds that—(1)past oil and gas well blowouts, as well as leaks that have released natural gas, have had damaging consequences, including—(A)the California Aliso Canyon gas leak in 2015, which—(i)released 97,000 tons of methane (the primary component of natural gas); and(ii)was the largest leak of uncombusted natural gas in the history of the United States, with a carbon footprint larger than the Deepwater Horizon spill in the Gulf of Mexico;(B)the Ohio Schnegg C–7H gas blowout in 2018, which released 60,000 tons of methane; and(C)the Oklahoma Pryor Trust gas blowout in 2018, which killed 5 workers;(2)an estimated 40 well blowouts occur each year in the United States, causing—(A)environmental pollution; (B)damaging releases of methane, an extremely potent greenhouse gas that contributes to the warming climate; and(C)occasional worker deaths and injuries;(3)permitting and safety rules exist to prevent blowouts and most blowouts are preventable, yet there are still major incidents of natural gas well blowouts;(4)taxpayer money goes to paying for emergency responses to natural gas well blowouts;(5)there is no Federal record of oil and gas well blowouts or of the causes of those blowouts, which inhibits measures to prevent future blowouts; and(6)there is no mechanism at the Federal level to deter well blowouts or to ensure that companies are held responsible for those blowouts.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)BlowoutThe term blowout means the loss of control of any well that leads to the release of combusted or uncombusted natural gas into the atmosphere.(3)Natural gas(A)In generalThe term natural gas means a naturally occurring mixture of hydrocarbon and nonhydrocarbon gases found in geologic formations beneath the surface of the Earth, of which the principal constituent is methane.(B)InclusionsThe term natural gas includes— (i)field natural gas and pipeline quality natural gas; and(ii)similarly constituted fuels, such as field gas, refinery gas, and syngas.(4)Operator(A)In generalThe term operator means— (i)if a permit is issued for the well or the well is registered for the purpose of the extraction of oil or gas, the person or entity designated as the well owner or operator, as applicable, on the application for the permit or the registration, as applicable; and(ii)if no permit is issued for the well or the well is not registered, the person or entity that—(I)locates, drills, operates, alters, or plugs the well; or(II)reconditions a well with the purpose of production of oil or gas from that well.(B)InclusionThe term operator includes a storage operator for a well, if the well is used in connection with the underground storage of gas.(5)WellThe term well means any production well, storage well, or injection well that is used in the oil and gas industry.4.Blowout reporting and fines(a)Reporting(1)In generalSubject to paragraph (2), not later than 72 hours after a blowout occurs, the operator of the well that undergoes the blowout shall submit to the Administrator a report describing the blowout, including the source of the blowout.(2)Additional reporting(A)In generalThe Administrator may require a follow-up report after the conclusion of a blowout for which a report is required to be submitted under paragraph (1).(B)InclusionsIn requiring a follow-up report under subparagraph (A), the Administrator may require the inclusion of information in that report, including—(i)the cause of the blowout; and(ii)methods by which the blowout may have been prevented.(3)Database(A)In generalThe Administrator shall establish and maintain a publicly accessible database of—(i)each blowout reported under paragraph (1); and(ii)any follow-up reports submitted to the Administrator under paragraph (2).(B)UpdatesThe Administrator shall update the database under subparagraph (A) not less frequently than once every 180 days.(b)Fines(1)Blowout(A)Base fine amounts(i)Uncombusted natural gasSubject to subparagraphs (B)(i), (C), and (D), in the case of a blowout consisting of uncombusted natural gas, the Administrator shall fine the operator of the well that undergoes the blowout $5,900 for each 100,000 standard cubic feet of uncombusted natural gas that was released as a result of the blowout.(ii)Combusted natural gasSubject to subparagraphs (B)(ii), (C), and (D), in the case of a blowout of combusted natural gas during which the natural gas was flared, the Administrator shall fine the operator of the well that undergoes the blowout $450 for each 100,000 standard cubic feet of natural gas that was flared as a result of the blowout.(B)Adjustment(i)Uncombusted natural gasThe Administrator may increase the amount described in subparagraph (A)(i) to not more than $59,000 for each 100,000 standard cubic feet of uncombusted natural gas that was released as a result of the blowout.(ii)Combusted natural gasThe Administrator may increase the amount described in subparagraph (A)(ii) to not more than $4,500 for each 100,000 standard cubic feet of natural gas that was flared as a result of the blowout.(C)Gross negligence and willful misconductIf the Administrator determines that a blowout of a well was a result of gross negligence or willful misconduct on the part of the operator of the well, the Administrator shall, as applicable—(i)increase the amount described in subparagraph (A)(i) to not less than $59,000 for each 100,000 standard cubic feet of uncombusted natural gas that was released as a result of the blowout; and(ii)increase the amount described in subparagraph (A)(ii) to not less than $4,500 for each 100,000 standard cubic feet of natural gas that was flared as a result of the blowout.(D)Determination of volume(i)In generalFor purposes of assessing a fine under subparagraph (A), the Administrator shall obtain an estimate of the volume of uncombusted natural gas that was released or the volume of combusted natural gas that was flared, as applicable, as a result of a blowout.(ii)Source of estimatesThe Administrator may obtain an estimate described in clause (i) from a relevant State regulatory agency or the operator of the well for which the fine is being assessed under subparagraph (A).(2)Failure to file reportIf an operator fails to submit a report required under subsection (a), in addition to the fine required under paragraph (1), the Administrator shall fine the operator $100,000. 5.Blowout prevention and response preparation grant program(a)In generalThe Administrator shall establish a grant program for the purpose of providing grants to eligible entities (which may include States, Indian Tribes, and units of local government) for—(1)reducing the scale and regularity of blowouts; and(2)reducing the burden to States and units of local government with respect to emergency responses to blowouts.(b)Use of fundsA grant received under subsection (a) may be used for—(1)emergency response planning with respect to blowouts;(2)enforcement of well permitting requirements, requirements for well licenses, and other well regulations;(3)inspection of wells; and(4)carrying out other activities to reduce the regularity of blowouts.(c)Funding(1)In generalOn October 1, 2021, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this section an amount equal to the sum of all fines collected under section 4(b) during the prior fiscal year.(2)Receipt and acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation. 6.ReportNot later than 2 years after the date of enactment of this Act, the Chemical Safety and Hazard Investigation Board shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report—(1)describing each blowout during the 10-year period ending on the date of enactment of this Act; and(2)that includes recommendations for the reduction in the number of blowouts, including recommendations for protective well control practices.